Title: To Benjamin Franklin from Jonathan Williams, Jr., 21 July 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes July 21. 1781.
I have not written to you since my Arrival because I had nothing to communicate worth troubling you with a Letter.—
As a great number of our unhappy Countrymen are in the English Prisons without any prospect of an Exchange for want of Prisoners to give in return, it is proposed by the american Houses in France to build & arm a stout Privateer of 28 Guns nine Pounders in Battery, and to give the Command of her to Captain Cunningham; We choose him in preference because his Name alone will make Sailors flock to his ship from all quarters, and as no american has more severely felt the hardship of Captivity so none will be more likely to be active in liberating his Countrymen.—

We intend to build the Ship here under my Direction & we expect she will cost about 200,000 Livres, we would wish to have as few concerns as possible, & as our views are more patriotic than interested we would choose to have none but americans. If you would take ¼ or ⅓ of the Concern for the public we could manage the remainder among ourselves, and as by this Plan we shall not only gain Prisoners to give in Exchange for our Countrymen but also have a ship for them when they are exchanged, we think the Public part of the Expence will nearly be saved by saving the Expence the public is now at for the subsistance of the Prisoners.—
You desired me to make no schemes for you to be concerned in shipping, because you did not understand the Business & because it was very troublesome; but in this Plan you will have nothing to do, for we will take the whole Direction & management on ourselves giving you information from time to time of all our Operations.
I request an answer to communicate to the other american Houses, & am as ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
The Hon. Doctor Franklin.
 
Notations: Williams Jona. July 21. 1781. [in William Temple Franklin’s hand:] (Ansd by W T.F. 26. July 81.)
